16-881-cv
Steinberg v. Elkman


                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@).
A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

              At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
New York, on the 17th day of November, two thousand sixteen.

PRESENT:
            JOHN M. WALKER, JR.,
            PETER W. HALL,
            DENNY CHIN,
                  Circuit Judges.
_____________________________________

Jonathan Roger Steinberg,

                        Plaintiff-Appellant,

                  v.                                                     16-881-cv

Stephen M. Elkman, Alan Gerst, Robert Eli
Michael, Andrew Cuomo,

                        Defendants-Appellees.

_____________________________________


FOR APPELLANT:                       JONATHAN R. STEINBERG, pro se, Law Office of J.R.
                                     Steinberg, New York, NY.
FOR APPELLEES:                      ROBERT ELI MICHAEL, Robert E. Michael & Associates, New
                                    York, NY, and MARK SHAWHAN, New York State Office of
                                    the Attorney General, New York, NY.

       Appeal from a judgment of the United States District Court for the Southern District of

New York (Swain, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Jonathan R. Steinberg, an attorney proceeding pro se, appeals from the district

court’s judgment dismissing his complaint brought pursuant to 42 U.S.C. § 1983 and state law

against Alan Gerst (the owner of Queen’s Import Motors (“QIM”)), Robert Michael (an attorney

who represented Gerst in a previous, related state court proceeding concerning the sale of an Aston

Martin DB5), Stephen Elkman (who later obtained ownership of the Aston Martin DB5 at a

sheriff’s auction), and Governor Andrew Cuomo. Steinberg alleged in his complaint, inter alia,

that he was denied due process in the prior state court proceedings, a sanctions order levied by the

state court was improper, the sale of the Aston Martin DB5 constituted a fraudulent conveyance

under state law, and Governor Cuomo failed to investigate properly the state court corruption.1

The district court dismissed the complaint for lack of subject matter jurisdiction, determining that

sovereign immunity barred Steinberg’s claims against Governor Cuomo and that the

Rooker-Feldman doctrine barred his remaining claims. We assume the parties’ familiarity with

the underlying facts, the procedural history of the case, and the issues on appeal.

       When reviewing a dismissal for lack of subject matter jurisdiction, based on either

sovereign immunity or the Rooker-Feldman doctrine, we review legal conclusions de novo. See



1
  Steinberg raised other state law claims in his complaint, but has failed to challenge the district
court’s dismissal of these claims and, therefore, has abandoned any challenge on appeal. See
LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995).
Beaulieu v. Vermont, 807 F.3d 478, 483 n.1 (2d Cir. 2015); Green v. Mattingly, 585 F.3d 97, 101

(2d Cir. 2009).

       Sovereign immunity bars suit against a state official sued in his official capacity, unless

Congress has abrogated that immunity or the state has consented to suit. See Pennhurst State Sch.

& Hosp. v. Halderman, 465 U.S. 89, 99 & n.9 (1984); Puerto Rico Aqueduct & Sewer Auth. v.

Metcalf & Eddy, Inc., 506 U.S. 139, 144-46 (1993). Congress has not abrogated sovereign

immunity for § 1983 claims, Dube v. State Univ. of N.Y., 900 F.2d 587, 594 (2d Cir. 1990), nor has

New York waived immunity, see Trotman v. Palisades Interstate Park Comm’n, 557 F.2d 35,

39-40 (2d Cir. 1977). Under the Ex parte Young exception, however, sovereign immunity does

not bar suit when the litigant seeks prospective relief based on an “ongoing violation of federal

law,” Verizon Md. Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 645 (2002), that the state

official has “some connection” with enforcing, In re Dairy Mart Convenience Stores, Inc., 411
F.3d 367, 372-73 (2d Cir. 2005) (quoting Ex parte Young, 209 U.S. 123, 154, 157 (1908)).

Applying these principles, we conclude that the district court properly determined that sovereign

immunity barred Steinberg’s claims against Governor Cuomo, who was sued in his official

capacity. The Ex parte Young exception to sovereign immunity does not apply here: Steinberg

did not seek prospective relief based on an ongoing violation of federal law but instead sought

readjudication of his state law claims, and, in any event, Governor Cuomo had no connection with

enforcing or reviewing decisions rendered by the state judiciary in the circumstances presented

here. See Verizon, 535 U.S. at 645; In re Dairy Mart, 411 F.3d at 372-73.

       Under the Rooker-Feldman doctrine, federal courts lack subject matter jurisdiction over

claims that effectively challenge state court judgments. See District of Columbia Court of


                                                3
Appeals v. Feldman, 460 U.S. 462, 486-87 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413,

415-16 (1923). A claim is barred under the Rooker-Feldman doctrine when (1) the federal court

plaintiff lost in state court; (2) the plaintiff complains of injuries caused by a state court judgment;

(3) the plaintiff invites the federal court to review and reject that judgment; and (4) the state court

judgment was rendered prior to the commencement of proceedings in the district court. Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). “The first and fourth of these

requirements may be loosely termed procedural; the second and third may be termed substantive.”

McKithen v. Brown, 481 F.3d 89, 97 (2d Cir. 2007) (citation omitted).

        Upon review, we conclude that the district court properly determined that the

Rooker-Feldman doctrine barred Steinberg’s claims that the state court proceedings were

procedurally improper and that the sanctions order constituted Hobbs Act extortion. See id. We

hold, however, that the Rooker-Feldman doctrine did not bar Steinberg’s state law fraudulent

conveyance claim, which turned on who owned the DB5, because the state court explicitly

declined to address the question of ownership. Steinberg v. Queen’s Import Motors, N.Y.

Supreme Court 114728/1999, doc. 36 (January 2008 Decision) at 9-10. Deciding Steinberg’s

fraudulent conveyance claim did not require the district court to review the state court decision.

Rooker-Feldman, therefore, did not apply. See Hoblock v. Albany Cnty. Bd. of Elections, 422
F.3d 77, 85-86 (2d Cir. 2005).

        Nonetheless, we affirm the district court’s dismissal of Steinberg’s fraudulent conveyance

claim on the alternative basis that it lacked merit. See Leon v. Murphy, 988 F.2d 303, 308 (2d Cir.

1993) (“We may affirm . . . on any basis for which there is a record sufficient to permit conclusions

of law, including grounds upon which the district court did not rely.”). New York’s fraudulent


                                                   4
conveyance statute generally prohibits a debtor from transferring assets to avoid satisfying his

debt. See Mitchell v. Garrison Protective Serv., Inc., 819 F.3d 636, 641 (2d Cir. 2016); see also

Sharp Int’l Corp. v. State Street Bank & Trust Co., 403 F.3d 43, 53-57 (2d Cir. 2005) (applying

New York’s fraudulent conveyance statute); N.Y. Debt. & Cred. Law §§ 273-76 (defining actual

and constructive fraudulent conveyances). QIM’s sale of the DB5 was plainly not a fraudulent

conveyance because QIM was not a debtor. A review of the record, oral argument transcript, and

state court docket reveals that QIM sold Steinberg’s DB5—pursuant to an auction held by the

Sheriff of the City of New York—to satisfy a judgment that it had obtained against Steinberg for

$30,000 in legal fees. See Steinberg, N.Y. Supreme Court 114728/1999, doc. 127. Steinberg

cannot challenge that sale by inaccurately characterizing it as a fraudulent conveyance, and has

raised no meritorious challenge to QIM’s sale of the DB5.

       We have considered Steinberg’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.


                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk




                                               5